Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
On 6/15/2022, the Applicant’s response with an election of claims 1-5, without traverse.  Hence, accordingly claims 1-5 have been considered on the merit.  Claims 6-17 have been withdrawn as non-elected invention.  The Applicant reserves the right to file divisional application for the non-elected invention.   Since, the Applicant’s response with an election without traverse, this Restriction/Election is hereby made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features (emphasis added) must be shown or the features canceled from the claim (no new matter should be entered):
“the bobbin being arranged coaxially with the stator and the stationary pole and positioned to a radially inner side of the magnet and a radially outer side of the stationary core”,  and “a gap is provided between an inner surface of the bobbin and an outer surface of the stationary pole”, as in claim 1.
Fig.1 shows stator 400 has a base 40 and a stationary pole 42 coaxially located within the stator.  None of the drawings show the claimed “the stationary core”.  Fig. 2 shows the gap’s assigned pictorial ref number “64” with an arrow pointing to what seems to be the cylindrical portion of the stationary pole 42, rather than the gap defined between the an inner surface of the bobbin and an outer surface of the stationary pole.
 
    PNG
    media_image1.png
    635
    1004
    media_image1.png
    Greyscale

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both “stationary pole” and “stationary core” (see para [0025]).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 61, 100.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following, as described in the specification: 

    PNG
    media_image2.png
    693
    704
    media_image2.png
    Greyscale

The drawings do not include the “61” reference sign mentioned in the description, and no drawing shows “moveable bobbin 60, which connects at one end 61”.  From the above description, [0025], it is unclear what subject matter does so-called “one end 61” belong.
In [0025] (emphasis added), “The bobbin 60 is sized to move over a distal end 62 of a stationary pole 42”.  However, in Fig. 1 the ref sign “62” points to an end of the bobbin 60.
None of the drawing shows the “stationary core 42” that is unclear to be the same as “stationary pole 42” or not.  None of the drawing clearly show the details of “a gap 64 between the bobbin 60 and the pole 42”.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Note: The following directly quoted claimed language and/or written description of the spec with emphasis added by italic font and/or bold font and/or underline.

In claim 1, “An actuator for use with a motor comprising a magnet and a coil; the actuator comprising: a stator structured to support the magnet; a stationary pole arranged coaxially with the stator and positioned to a radially inner side of the magnet; and a bobbin structured to support a winding of the coil” is considered containing new subject matters.
According to the spec:

    PNG
    media_image3.png
    219
    724
    media_image3.png
    Greyscale

Thus, in the above claim 1 recitation, the phrase “[A]n actuator that is used with a motor” is understood as the actuator does not comprise the motor.  In other words, the claimed language does not recite explicitly that the actuator comprises the motor or the recited motor explicitly is part of the actuator.  Thus, the phrase “[A]n actuator that is used with a motor” is understood as the actuator is used with a motor, which is implicitly a separate device that is not part of the actuator itself.  This is considered new subject matter because the spec, in [0025], discloses that “The actuator includes a voice coil motor 300”.
In the above claim 1 recitation, the phrase “the actuator comprising: a stator structured to support the magnet…a bobbin structured to support a winding of the coil” is considered to contain new subject matters because the spec, in [0025] and Fig. 1, discloses the voice coil motor’s magnets 30 are supported on a base 40 of a stator 400 that is itself a component of the voice coil motor 300.  And, the winding of the voice coil 32 of the voice coil motor 300 are supported/positioned on the movable bobbin 60 of the voice coil motor.  Thus, based on the spec, the voice coil motor comprises the stator supporting the voice coil motor’s magnets; and, the voice coil motor comprises the bobbin supporting the voice coil motor’s windings, not the actuator comprising the stator and the bobbin, as claimed. 
Other claims included herein due to their dependencies from the rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “the bobbin being arranged coaxially with the stator and the stationary pole and positioned to a radially inner side of the magnet and a radially outer side of the stationary core” is indefinite because it is unclear whether so-called “the stationary core” is the same as the precedingly recited “stationary pole”.  Because the spec does not provide clear description, in fact, the spec merely mentions “stationary core” in [0005] and [0025].  The spec fails to provide more detailed description of how the “stationary core” and the “stationary pole” structurally related (if they are different components), and the spec fails to clearly discloses that the “stationary core” and the “stationary pole” are the same structure/component, i.e. in the spec there is no statement stating that the terms “stationary core” and “stationary pole” are used interchangeably for describing the same structure/component.  Thus, the claimed language cannot be interpreted in light of the spec.

MPEP 2173.06 states: 
	“...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
	The above are but a few specific examples of indefinite and functional or operational language used throughout this claim, and are only intended to illustrate the extensive revision required to overcome the rejection under 35 USC 112, second paragraph.  
It has been held that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim” (see In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) emphasis added).  Moreover, in this particularly case, the spec does not provide detailed description for interpreting whether “stationary core” and “stationary pole” are two different terms used interchangeably for the same component or they are two different components. 
Given the 35 USC 112 deficiencies set forth above, as well as a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims in light of the specification, since reading a claim in light of the spec is quite different thing from reading described details of the specification into a claim.  Therefore, it would not be proper to reject 1-5 on the basis of prior art.  Therefore, no rejection based on the prior art is given at this point of prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834